                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

-vs-                                                          DECISION and ORDER

                                                              14-CR-6161-CJS-MWP-1
RUBEN HOLTON,                                                 17-CV-6228 CJS
                             Defendant




                                     APPEARANCES

For Defendant:               Ruben Holton, Pro se
                             23758-055
                             Allenwood Low Federal Correctional Institution
                             P.O. Box 1000
                             White Deer, Pennsylvania 17887


For the United States:       Charles E. Moynihan
                             Office of the United States Attorney
                             100 State Street
                             Room 620
                             Rochester, New York 14614



                                     INTRODUCTION

       Now before the Court is Ruben Holton's ("Defendant" or "Holton") pro se

application to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

The application is denied.

                                      BACKGROUND

         This action arose from incidents that occurred on the night of August 23, 2014,

                                              1
